JUSTICE KITTREDGE: I join Justice Pleicones in dissent. I write separately to comment on the standing issue, but primarily to express my fundamental disagreement with the majority’s analysis of the merits. Unquestionably, Petitioners (Sloan) may not be accorded taxpayer standing under our jurisprudence, as set forth by Justice Pleicones. See, e.g., Crews v. Beattie, 197 S.C. 32, 49, 14 S.E.2d 351, 357-58 (1941) (recognizing that the generalized interest every taxpayer has in the operation of the government is usually insufficient to confer standing). The public importance exception to the normal standing requirements presents a closer question, but again, I join Justice Pleicones in finding Sloan lacks standing under this doctrine as well. To accord Sloan standing in this case is tantamount to conferring standing on every citizen in every case where improper governmental activity is alleged. That has never been my understanding of the public importance exception, and it was not my intent to allow the exception to swallow the rule when I authored our opinion in ATC South, Inc. v. Charleston County, 380 S.C. 191, 669 S.E.2d 337 (2008). See id. at 199, 669 S.E.2d at 341 (“The key to the public importance analysis is whether a resolution is needed for future guidance.”). Even assuming Sloan has public interest standing, I respectfully disagree with the majority’s analysis and conclusion. I believe today’s decision will have far-reaching negative consequences for the safety of our citizens,8 in that the majority unreasonably constrains the authority and discretion of Respondent South Carolina Department of Transportation (DOT) in the discharge of its constitutional and statutory duty to build and maintain a safe roadway system for the use of the public. See S.C. Const, art. XII, § 1 (authorizing the General Assembly to establish agencies to protect the public health, safety, and welfare and to set the limits within which those agencies may operate); S.C. Code Ann. § 57-3-110 (2006) (listing DOT’s powers and responsibilities); see also Leonard v. Talbert, 222 S.C. 79, 83, 71 S.E.2d 603, 604 (1952) (“Subject to constitutional limitations, the state has absolute control of the highways, including streets, within its borders, even though the fee is in the municipality. Such power of supervision and control may be exercised directly by the legislature or may be delegated by it to subordinate or local governmental agencies.... ” (emphasis added) (citation and internal quotation marks omitted)); cf. S.C. State Highway Dep’t v. Harbin, 226 S.C. 585, 597-98, 86 S.E.2d 466, 472 (1955) (recognizing that “under its police power [the General Assembly] has full authority in the interest of public safety” to establish both the conditions under which a person may be permitted to operate a motor vehicle and the grounds on which that permit may be revoked). The majority presents the issue in this case in a myopic and misleading way, essentially asking whether public funds may be spent for a private purpose. Framing the issue in that manner leads to the self-evident conclusion, which is, of course, that public funds may not be spent for a private purpose. However, misstating the question presented to the Court obscures the real issue and attributes to DOT a position it does not assert, as DOT has never contended it may spend “public funds for a private purpose.” The bridges in Woodside Plantation in Aiken are not public and they are not “in the state highway system,”9 but they are located in a road system that is used by the public,10 as are numerous privately owned bridges and dams throughout the state. When the public, including school buses, regularly travels along a roadway that contains a privately constructed bridge, I am confident the legislature has granted DOT the legal authority to exercise its discretion to provide engineering supervision when requested by the local government.11 See S.C. Code Ann. § 57-3-110(7). In reaching a contrary conclusion, the majority reads section 57-3-110(7) in isolation, without appreciating the statute’s placement within the South Carolina Code. In contrast, I would approach the question of the legislature’s intent in section 57-3-110(7) by examining the statute in its proper context. See, e.g., Sparks v. Palmetto Hardwood, Inc., 406 S.C. 124, 128-29, 750 S.E.2d 61, 63 (2013) (noting that courts must construe a statute’s words in context so as not to frustrate the purpose of the statutory scheme in which they appear (citations omitted)). I begin with section 57-3-120, which states, “Highway, street, or road are general terms denoting a public way for the purpose of vehicular travel, ... and the terms shall include roadways, pedestrian facilities, bridges, ... and all other facilities commonly considered component parts of highways, streets, or roads.” S.C. Code Ann. § 57-3-120(1) (2006) (emphasis added) (internal quotation marks omitted). As Woodside Plantation’s roads and bridges are utilized by the public, I believe those structures constitute “public way[s] for the purpose of vehicular travel” so as to fall within the legislature’s definition of a highway, street, or road. Id. As set forth in section 57-3-110, DOT’S “duties and powers” are broad and include the ability to “lay out, build, and maintain public highways and bridges, including the exclusive authority to establish design criteria, construction specifications, and standards required to construct and maintain highways and bridges.” Id. § 57-3-110(1). Then, subsection (7) makes clear DOT’S authority is not limited to state highways, giving DOT discretion to instruct, assist, and cooperate with the ... bodies politic ... of the State in street, highway, traffic, and mass transit matters when requested to do so, and, if requested by such government authorities, supervise or furnish engineering supervision for the construction and improvement of roads and bridges, provided such duties do not impair the attention to be given the highways in the state highway system. Id. § 57-3-110(7). I draw three conclusions, important for the resolution of this case, from the language in section 57-3-110(7). First, because DOT may only provide engineering support to local governments when doing so does not interfere with DOT’s obligations to state highways, DOT’s primary responsibility is clearly to the state highway system. See id. Second, by giving DOT discretion to assist local governments, subsection (7) necessarily authorizes DOT to provide assistance to local governments for roads and bridges outside of the state highway system. See id. Third, although subsection (1) limits DOT’s power to “lay out, build, and maintain” to “public highways and bridges,” subsection (7) speaks only of “roads and bridges” generally, indicating the restriction in subsection (1) does not apply when DOT provides assistance under subsection (7). Id. § 57-3-110(1), (7) (emphasis added); see, e.g., State v. Sweat, 386 S.C. 339, 351, 688 S.E.2d 569, 575 (2010) (“A statute should be so construed that no word ... shall be rendered surplusage.... ” (citation and internal quotation marks omitted)). The legislature, in my judgment, thus struck a balance between ensuring DOT focused on the state highway system and giving DOT discretion to provide for the safety of roads and bridges outside of that system. I would therefore construe DOT’s authority to “instruct, assist, and cooperate with” local governmental authorities “in street, highway, traffic, and mass transit matters” as embracing the “furnishing] [of] engineering supervision for the construction and improvement of roads and bridges.” S.C. Code Ann. § 57-3-110(7). Therefore, provided a privately owned bridge is part of “a public way for the purpose of vehicular travel” such that a nexus exists between the bridge and the road system utilized by the public, I would find the legislature has authorized DOT to act within the broad parameters of subsection (7). Id. §§ 57-3-110(7), -120(1). In the instant case, DOT spent a de minimis amount of time and money for a manifestly public purpose, the type of conduct expressly permitted by section 57-3-110(7).12 Therefore, in my view, the trial court’s decision granting DOT’S motion for summary judgment should be affirmed. But a majority of the Court believes otherwise, under the guise that DOT spent “public funds for a private purpose.” We are thus left with DOT no longer having either authority or discretion to provide assistance to local governments on matters critical to the safety of the traveling public. The result the Court reaches today is contrary both to law and, most regrettably, to DOT’s public safety goals, as defined by the legislature. I dissent.  . The majority references my "far-reaching negative consequences” statement as "[a] further indicator of the issue’s importance” justifying Sloan’s public importance standing. Not so. My comment is addressed to the impact of what I believe is the Court’s clearly erroneous decision today on the merits.   . S.C. Code Ann. § 57-3-110(7) (authorizing DOT to assist local governments so long as such assistance does not interfere with DOT’s obligations to the state highway system).   . School buses regularly travel the roads within Woodside Plantation, which in 2011 had approximately 4,000 residents (a population that is expected to double to 8,000 residents).   . The majority also finds fault with the request for assistance from a member of the Aiken City Council. Councilman Reggie Ebner made the request via email to then-Representative Tom Young. Councilman Eb-ner signed the email "Reggie Ebner, City of Aiken Councilman for District 4.” Representative Young forwarded the request to DOT and referred to the councilman as a constituent. We are told the request lacked "sufficient color of authority.” I respectfully disagree.   . One of the flaws in the report of the Office of the Chief Internal Auditor is the implication that DOT acted unlawfully merely because “[t]he bridges [in Woodside Plantation] are neither part of the State highway system nor are they owned or maintained by the City of Aiken.” As discussed above, the notion that DOT’s authority and assistance may never be offered beyond "the State highway system” is contrary to section 57-3-110(7)’s express terms. Moreover, the City of Aiken clearly has an interest in ensuring the safety and integrity of privately owned bridges along public ways within its corporate limits. See Vaughan v. Town of Lyman, 370 S.C. 436, 442, 635 S.E.2d 631, 634 (2006) ("Our Court has long recognized that a municipality has a duty to maintain its streets, (citation omitted)); Floyd v. Town of Lake City, 231 S.C. 516, 522, 99 S.E.2d 181, 184 (1957) (discussing a statute allowing an individual to recover from a municipality for "damage[s] [caused] by reason of a defect in any street, causeway, bridged or public way ... within the limits of any city or town” and noting a city’s "duty to maintain its streets and other public ways in reasonable repair for the purpose of travel” (citation and internal quotation marks omitted)).